Exhibit 10.40C

 

LOGO [g614312dsp01.jpg]

 

TO: DANA L. DAHLGREN

 

RE: EXTENSION OF CHANGE OF CONTROL EMPLOYMENT AGREEMENT

Pursuant to Section 1(b) of your Change of Control Employment Agreement (the
“Agreement”), dated as of December 4, 2008, the term of the Agreement, as stated
in Section 1(b) thereof, is hereby extended so that the Agreement, as extended,
will end on November 12, 2018.

In all other respects, the Agreement is reaffirmed and remains unchanged.

Please confirm your agreement with the foregoing by signing this Extension
Agreement in the space provided below.

IN WITNESS WHEREOF, this Extension Agreement is executed in the Company’s name
on its behalf as of the day and year shown herein.

Date: December 6, 2017

 

KEWAUNEE SCIENTIFIC CORPORATION By:  

/s/ Thomas D. Hull III

  Thomas D. Hull III   Vice President, Finance,   Chief Financial Officer,
Treasurer, Secretary

 

Accepted and Agreed:

/s/ Dana L. Dahlgren

Dana L. Dahlgren Vice President, Sales & Marketing - Americas

 

DATE: 12-7-17

P.O. BOX 1842, STATESVILLE, NORTH CAROLINA 28687-1842 ● 2700 WEST FRONT STREET,
STATESVILLE, NORTH CAROLINA 28677-2927

PHONE XXXXXXXXXX • FAX XXXXXXXXXX